Title: C. W. F. Dumas to the Commissioners, 23 April 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       Amsterdam 23e. Avril 1778
      
      L’honorée vôtre du ioe de ce mois me parvint mardi passé 21e. Je la communiquai tout de suite avec les Pieces annexes au Grand Facteur, qui approuva le tout, et me promit de seconder l’opération par sa puissante intervention et médiation, quand j’aurai rompu la glace en présentant la Lettre: car jusqu’à ce temps il ne faut pas qu’il paroisse s’en mêler. Je partis tout de suite pour ici, où j’ai trouvél’Ami que vous savez, parfaitement dans les mêmes sentimens, et dans les dispositions les plus sincères de me seconder de tout son pouvoir, et de tout celui de sa ville. Je trouve, ainsi que le Facteur, le modele de la Lettre parfaitement bien, et que la démarche viendra le plus à propos du monde, et le plutôt le mieux. II m’a donné en môme temps de fort bonnes instructions sur ce que je devrai ajouter de bouche pour m’assurer de la réussite. Voici done la Lettre de retour—elle est si bien concue, qu’il n’y a pas un mot à changer. Vous aurez la bonté, Messieurs, de la faire mettre au net et en ordre sans perte de temps, et de me l’envoyer signée, et cachetée, avec l’adresse sur le dos en Anglois, telle que je l’ai mise en Francois au dos de votre Minute ci-jointe, laquelle il sera bon de me renvoyer aussi en même temps. Quant à la Lettre ostensible que vous m’avez écrite, Messieurs, je continuerai d’en faire bon usage et notamment aussi aupres de Mr. le Grand Pensionaire, quand je lui présenterai celle que vous m’enverrez pour lui.
      Messieurs du Committé d’Hollande repartirent de Lahaie le 17e En prenant congé du Prince Statholder; il leur a fait mauvais visage, à cause du refus d’augmenter les troupes; ajoutant que ce ne sera pas safaute s’il en arrive du mal à la Republique. Ces Messieurs se retirerent Sans rien répondre, mais en pensant, qu’ils pourraient bien prendre sur eux tout ce qui en arriveroit. Ils se rassembleront à LaHaie le 6 de May. Ainsi il sera bon de me mettre en état, de faire la démarche pendant la Séance, et, s’il se peut dés son commencement.
      Qu’il me soit permis ici de féliciter Mr. Adams de son heureuse arrivée, et de me recommander à ses bonnes graces. Je suis avec le plus respectueux dévouement Messieurs Votre très humble et très obéissant serviteur,
      
       D
      
      
       Je repars pour Lahaie.
      
     